DETAILED ACTION
Applicant's amendments and remarks, filed 1/7/21, are fully acknowledged by the Examiner. Currently, claims 1, 4-10, 13-14, 18-19 are pending with claims 2-3, 11-12, and 15-17 canceled, and claims 1, 4-5, 8, and 13 amended. The following is a complete response to the 1/7/21 communication.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record found are Yasunaga (US 2013/0245619), Gregg (US 2007/0203481), and Landis (US 7,892,228). However, the combination is silent regarding the outer zone along the outer periphery of the bottom surface and surrounding the inner zone. Rather, Yasunaga breaks up zones distally and proximally such as in Fig. 15. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794